CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in this Amendment No. 1 to the Registration Statement on Form S-3 of our report dated March 12, 2012 relating to the financial statements and the effectiveness of internal control over financial reporting, which appears in FX Energy, Inc.’s Annual Report on Form 10-K for the year ended December 31, 2011.We also consent to the reference to us under the heading “Experts” in such Registration Statement. /s/ Pricewaterhouse Coopers LLP PricewaterhouseCoopers LLP Denver, Colorado July 27, 2012
